TUTTLE, District Judge.
This is a motion by the petitioning creditors to deny and to strike from the records certain pleadings filed by one of the other parties hereto, appearing as a creditor in opposition to the involuntary petition in bankruptcy. Prior, however, to the filing of such motion, a petition by such creditor for an order allowing an appeal to the Court of Appeals, assignments of error thereunder, and an order allowing such an appeal, had been entered herein by this court. As the effect of this was to transfer the jurisdiction of this court over this cause and its power to proceed further therein to the appellate court, this motion cannot be considered by me, at least unless and until the proceedings have been remanded for that purpose. In the meantime, any motions or petitions sought to be filed by the present petitioner, seeking the relief, here prayed, should he presented to the Court of Appeals. Draper v. Davis, 102 U. S. 370, 26 L. Ed. 121; Heitmuller v. Stokes, 256 U. S. 359, 41 Sup. Ct. 522, 65 L. Ed. 990; St. Louis & San Francisco R. R. Co. v. Loughmiller (D. C.) 193 Fed. 689; Sheeler v. Alexander (D. C.) 211 Fed. 544; Kendrick v. Roberts (D. C.) 214 Fed. 268; Purman v. Marsh, 49 App. D. C. 125, 261 Fed. 1005; Cochran v. Becker, 276 Fed. 280 (C. C. A. 8).
The present motion, therefore, must be denied.